Name: 84/220/EEC: Council Decision of 10 April 1984 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1969) (Third EDF) for the financial year 1982
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-04-17

 Avis juridique important|31984D022084/220/EEC: Council Decision of 10 April 1984 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1969) (Third EDF) for the financial year 1982 Official Journal L 104 , 17/04/1984 P. 0022 - 0022*****COUNCIL DECISION of 10 April 1984 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1969) (Third EDF) for the financial year 1982 (84/220/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Convention of Association between the European Economic Community and the African States and Madagascar associated with the Community (1), signed at YaoundÃ © on 29 July 1969, Having regard to Council Decision 70/549/EEC of 29 September 1970 on the association of the overseas countries and territories with the European Economic Community (2), Having regard to the Internal Agreement on the financing and administration of Community aid (3), signed at YaoundÃ © on 29 July 1969, and in particular Article 22 thereof, Having regard to the Financial Regulation of the European Development Fund (1969) set up under the Internal Agreement on the financing and administration of Community aid (4), and in particular Articles 7 and 8 thereof, Having regard to the Council Decisions of 30 May 1972 and 30 October 1978 on the transfer and utilization of the unexpended balances of the First and Second EDFs, Having regard to the revenue and expenditure account and the balance sheet relating to the operations of the European Development Fund (1969) (Third EDF) as at 31 December 1982, Having regard to the report of the Court of Auditors for the financial year 1982 together with the Commission's replies (5), Recalling that, in accordance with the provisions applicable to the implementation of the European Development Fund (1969) (Third EDF), only the Council, acting by a qualified majority, shall give a discharge to the Commission in respect of the financial administration of the Fund; Whereas, by Decision 80/1184/EEC (6), the European unit of account was replaced by the ECU to express the amounts of financial assistance under the Second ACP-EEC Convention and the previous conventions; Whereas revenue for the financial year 1982 consisted of the contributions of the Member States, amounting to 905 000 000 ECU, and of miscellaneous revenue of the Fund; Whereas, pursuant to the abovementioned Council Decision of 30 October 1978, an amount of 8 790 005,56 ECU was transferred as the unexpended balance of the Second EDF to the Third EDF; Whereas an advance of 56 209 690,66 ECU was paid to the European Development Fund (1975) (Fourth EDF); Whereas the overall implementation by the Commission of the operations of the European Development Fund (1969) (Third EDF) during the financial year 1982 was such as to warrant its being given a discharge in respect of the implementation of those operations, HAS DECIDED AS FOLLOWS: Article 1 The Council shall close the revenue and expenditure accounts of the European Development Fund (1969) (Third EDF) as at 31 December 1982 as follows: - revenue: at the sum of 913 790 005,56 ECU, - expenditure (payments): at the sum of 853 043 184,89 ECU. Article 2 The Council hereby gives a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1969) (Third EDF) for the financial year 1982. Done at Luxembourg, 10 April 1984. For the Council The President C. CHEYSSON (1) OJ No L 282, 28. 12. 1970, p. 2. (2) OJ No L 282, 28. 12. 1970, p. 83. (3) OJ No L 282, 28. 12. 1970, p. 47. (4) OJ No L 31, 8. 2. 1971, p. 1. (5) OJ No C 357, 31. 12. 1983, pp. 131, 159 and 233. (6) OJ No L 349, 18. 12. 1980, p. 34.